Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 47-71 are pending in the application. Claims 1 and 47-71 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on July 12th, 2022.

Response to Amendment / Argument
On pages 18 and 19 of the response, Applicant requests that various double patenting rejections “be held in abeyance until patentable subject matter is identified.” This argument is not found persuasive since one rejection is non-provisional. The rejections have been updated to address Applicant’s amendments.
All other rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Regarding the CN 10434186 A reference relative to the amended claims, the Examiner agrees that the reference would not reasonably suggest instantly claimed compounds where the variable R2 is not hydrogen. Prior art references can sometimes render obvious structurally analogous compounds in the absence of an explicit teaching; however, the prior art deliberately introduced substitution radicals (such as on ring B) where certain positions have variable substituents and others did not. There is also no guidance to select a subset of the prior art compounds for the required structural change.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 47-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 11,028,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claim 1. For instance, claim 33 of the patent recites the following compound in column 1058:

    PNG
    media_image1.png
    228
    246
    media_image1.png
    Greyscale
.
The compound above reads on formula (I) where A is 10-membered heteroaryl, B is phenyl, R1 is hydrogen and R2 is -CN. These definitions read on instant claims 1, 47, 48, 49, 50, 51, 54 (where one X3 is N and the rest are CH), 55, 62 and 63. As an additional example, claim 33 of the patent recites the following compound in column 1087:

    PNG
    media_image2.png
    214
    230
    media_image2.png
    Greyscale
.
The compound above reads on formula (I) where A is 9-membered heteroaryl, B is phenyl, R1 is hydrogen and R2 is -CN. Regarding claims not previously indicated as anticipated, the compound above reads on claims 52 (where X1 are O or N and each X2 is CH), 53, 56 and 57. As an additional example, claim 33 of the patent recites the following compound in column 1087:

    PNG
    media_image3.png
    255
    245
    media_image3.png
    Greyscale
.
The compound above reads on formula (I) where A is 10-membered heteroaryl substituted by R4 which is methyl, B is 5-memebered heteroaryl substituted by R4 which is methyl, R1 is hydrogen and R2 is -CN. Regarding claims not previously indicated as anticipated, the compound above reads on claims 64, 65, 66 and 67. As an additional example, claim 33 of the patent recites the following compound in column 1124:

    PNG
    media_image4.png
    211
    208
    media_image4.png
    Greyscale
.
The compound above reads on formula (I) where A is 9-membered heteroaryl, B is 5-membered heteroaryl substituted by R4 which is methyl, R1 is hydrogen and R2 is -CN. Regarding claims not previously indicated as anticipated, the compound above reads on claims 58, 59, 60 and 61. As an additional example, claim 33 of the patent recites the following compound in column 1183:

    PNG
    media_image5.png
    252
    283
    media_image5.png
    Greyscale
.
The compound above reads on formula (I) where A is 10-membered heteroaryl, B is 5-membered heteroaryl substituted by R4 which is methyl, R1 is hydrogen and R2 is -C(O)NR2bR2c where R2b and R2c are methyl. Regarding claims not previously indicated as anticipated, the compound above reads on claims 68 and 69. Regarding instant claims 70 and 71, claims 35 and 36 of the patent recite analogous limitations. 

Claims 1 and 47-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-9, 13, 14, 16-18, 21 and 30-35 of copending Application No. 17/684,626 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claim. For instance, claim 30 of the copending case refers to Table 1 of the copending case that includes the following option on page 82:

    PNG
    media_image6.png
    152
    378
    media_image6.png
    Greyscale
.
The compound reads on formula (I) where A is 10-membered heteroaryl, B is phenyl, R1 is hydrogen and R2 is –C(O)NR2bR2c where one of R2a and R2b is hydrogen and the other is –(C2 alkylene)(6-member heteroaryl). These definitions read on instant claims 1, 49, 50, 51, 54 (where one X3 is N and the rest are CH), 55, 62, 63, 68 and 69. As an additional example, Table 1 of the copending case recites the following compound on page 81:

    PNG
    media_image7.png
    132
    249
    media_image7.png
    Greyscale
.
The compound above reads on formula (I) where A is 10-membered heteroaryl, B is 5-membered heteroaryl substituted by R4 which is methyl, R1 is hydrogen and R2 is –C(O)NR2bR2c where one of R2a and R2b is hydrogen and the other is –(C2 alkylene)(6-member heteroaryl). Regarding claims not previously indicated as anticipated, the compound above reads on claims 64, 65, 66 and 67. As an additional example, Table 1 of the copending case recites the following compound on page 81:

    PNG
    media_image8.png
    153
    246
    media_image8.png
    Greyscale
.
The compound above reads on formula (I) where A is 9-membered heteroaryl substituted by R4 which is halogen, B is 5-membered heteroaryl substituted by R4 which is methyl, R1 is hydrogen and R2 is –C(O)NR2bR2c where one of R2a and R2b is hydrogen and the other is –(C2 alkylene)(6-member heteroaryl). Regarding claims not previously indicated as anticipated, the compound above reads on claims 52, 53 (halogen), 56, 58, 59, 60 and 61. As an additional example, Table 1 of the copending case recites the following compound on page 85:

    PNG
    media_image9.png
    189
    276
    media_image9.png
    Greyscale
.
The compound above reads on formula (I) where A is 9-membered heteroaryl substituted by R4 which is halogen, B is phenyl substituted by R3 which are methyl and -CN, R1 is hydrogen and R2 is –C(O)NR2bR2c where one of R2a and R2b is hydrogen and the other is –(C2 alkylene)(6-member heteroaryl). Regarding claims not previously indicated as anticipated, the compound above reads on claim 57. As an additional example, Table 1 of the copending case recites the following compound on page 68:

    PNG
    media_image10.png
    160
    273
    media_image10.png
    Greyscale
.
The compound above reads on formula (I) where A is 10-membered heteroaryl substituted by R4 which is halogen, B is 5-member heteroaryl substituted by R3 which is, R1 is hydrogen and R2 is -OR2a where R2a is –(C1 alkylene)(6-member heterocyclyl). Regarding claims not previously indicated as anticipated, the compound above reads on claims 47 and 48. Regarding instant claims 70 and 71, claims 31 and 32 of the copending case recite analogous limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 47-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23 of copending Application No. 17/423,778 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claim. For instance, claim 16 of the copending case refers to Table 1 of the copending case that includes the following option on page 90:

    PNG
    media_image11.png
    130
    258
    media_image11.png
    Greyscale
.
The compound reads on formula (I) where A is 10-membered heteroaryl, B is phenyl, R1 is hydrogen and R2 is –C(O)NR2bR2c where one of R2a and R2b is methyl and the other is –(C2 alkylene)(6-member heteroaryl). These definitions read on instant claims 1, 49, 50, 51, 54 (where one X3 is N and the rest are CH), 55, 62, 63, 68 and 69. As an additional example, Table 1 of the copending case recites the following compound on page 81:

    PNG
    media_image12.png
    140
    275
    media_image12.png
    Greyscale
.
The compound above reads on formula (I) where A is 10-membered heteroaryl, B is 5-membered heteroaryl substituted by R4 which is methyl, R1 is hydrogen and R2 is –C(O)NR2bR2c where one of R2a and R2b is hydrogen and the other is 6-member heteroaryl. Regarding claims not previously indicated as anticipated, the compound above reads on claims 64, 65, 66, 67 and 68. Regarding instant claims 52, 53, 56, 57, 58, 59, 60 and 61, these claims encompass variations where the rings A and B in the examples above are replaced with either 9-member heteroaryl for ring A and/or phenyl/heteroaryl for ring B. The copending case, however, contains dependent embodiments such as claim 9 that recites four examples of the ring A where one is 9-membered heteroaryl and claim 15 where ring B can be seven options where two are 5-member heteroaryl including options embraced by instant claims 60 and 61. In the interest of making additional species falling with the scope of the copending claims, a person having ordinary skill in the art would have at least been motivated to permute the preferred options for rings A and B disclosed in the claims of the copending case that would result in compounds reading on claims 52, 53, 56, 57, 58, 59, 60 and 61. Regarding instant claims 47 and 48, table 1 of the copending case recites the following compound on page 77:

    PNG
    media_image13.png
    182
    307
    media_image13.png
    Greyscale
.
The compound above corresponds to the variables of formula (I) where A is 10-membered heteroaryl substituted by R4 which is halogen, B is 5-membered heteroaryl substituted by R4 which is methyl, R1 is hydrogen, R2 is -OR2a where R2a is C1 alkyl substituted R4 where R4 is 6-member heteroaryl substituted by C3 alkyl. The instant claims only provide for the heteroaryl group of R2a to be substituted by methyl or ethyl. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its 
    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale

    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale
homologs because 
    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale
homologs
    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” In the instant case, a person having ordinary skill in the art at the time the invention was made would have been motivated to synthesize the instantly claimed homolog (differing by replacement of hydrogen with methyl) with the reasonable expectation that it would have the same utility as the closest structurally related compound recited in the copending case and with the motivation of obtaining additional useful compounds. Regarding instant claims 70 and 71, claims 17 and 18 of the copending case recite analogous limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626